JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s judgment filed June 19, 2001, be affirmed. Even assuming appellant’s counsel did not acquiesce in the imposition of a term of imprisonment and the district court failed to consider alternatives to revocation and incarceration, the revocation of supervised release and imposition of a six-month sentence did not constitute plain error. See United States v. Drew, 200 F.3d 871, 879 (D.C.Cir.2000). According to the language of 18 U.S.C. § 3583(g), the district court was required to impose a term of imprisonment for appellant’s failure to comply with the condition of supervised release requiring participation in the Probation Office’s drug testing program.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.